Case 1:19-cv-00331-LO-MSN Document 141-8 Filed 02/18/21 Page 1 of 3 PageID# 1978




                           EXHIBIT
                             H
Case 1:19-cv-00331-LO-MSN Document 141-8 Filed 02/18/21 Page 2 of 3 PageID# 1979




             TELEPHONE: 1-212-558-4000
                                                                           125 Broad Street
              FACSIMILE: 1-212-558-3588
                WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                        ______________________

                                                                         LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                          BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                BEIJING • HONG KONG • TOKYO

                                                                                    MELBOURNE • SYDNEY




                                                                        December 18, 2020

       Via E-mail

       Michael J. Melkersen, Esq.,
          Melkersen Law Group, LLC,
               5 Surfside Road – Palmas Del Mar,
                   Humacao, Puerto Rico 00791.

                        Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                   Case No. 1:19-cv-331-LO-MSN

       Dear Mike:

                      On behalf of Volkswagen Group of America, Inc. (“VWGoA”), I write in
       response to your December 8, 2020 emails regarding your further and additional requests
       for VWGoA custodians.

                      As you are aware, in my September 28, 2020 letter, VWGoA proposed to
       add 11 custodians. In my October 15, 2020 letter, VWGoA agreed to add a further seven
       document custodians at your request. Finally, in my November 25, 2020 letter, and in
       further response to your requests for additional custodians, VWGoA agreed to add an
       additional 18 custodians, for a total of 36 VWGoA document custodians.

                      VWGoA has proposed not only a more than reasonable number of
       custodians, but also a set of custodians whose responsibilities and positions encompass the
       scope of your requests for production to VWGoA. As such, VWGoA does not agree to
       add any additional document custodians, especially in light of the fact that you continue to
       request new custodians, and seemingly without regard to the large number of custodians
       VWGoA has already agreed to add. To give just one example, in your December 8, 2020
       email of 5:56 a.m., you note that you “definitely still need someone from your client’s
       customs’ department,” but appear to disregard the fact that in my September 28, 2020
       email, VWGoA agreed to make Patrick Stowe, its head of customs, a custodian in this case,
       and that in my November 25, 2020 letter, VWGoA agreed to an additional customs
       custodian – John Ellefson.
Case 1:19-cv-00331-LO-MSN Document 141-8 Filed 02/18/21 Page 3 of 3 PageID# 1980




        Michael J. Melkersen, Esq.
                                                                                               -2-

                      With respect to Michael Horn, we understand that you are considering
       whether to stand by your request, in light of the documents we provided after our December
       14, 2020 meet and confer.


                                             *      *      *

                        We are available to meet-and-confer on these and any other discovery
       issues.

                                                                   Sincerely,

                                                                   /s/ Suhana S. Han

                                                                   Suhana S. Han

       cc:       Counsel of record
